Title: To James Madison from Justin Pierre Plumard de Rieux, 23 July 1804
From: De Rieux, Justin Pierre Plumard
To: Madison, James



MonsieurLewisburg Greenbriar Cty. Ce 23. Juillet 1804.
D’aprés les honnetetés que j’ai eu l’honneur de recevoir de votre part, j’ose Esperer, que vous voudrez bien Excuser la Liberté que je prends de vous adresser, Cy inclus un paquet de Lettres pour Mr. Skipwith, et que vous voudrez bien me rendre le service de le lui faire parvenir.
Je suis très reconnaissant de la peine que vous avez bien voulu prendre de m’adresser les deux lettres qui vous etoient parvenus de France pour moi, et vous aurai une obligation infinie, de voulloir bien me continuer la même faveur.
La Situation dans la quelle j’ai retrouvé ma famille et mes affaires ne m’a pas encore permis d’executer le projet que j’avois de quitter La County de Greenbrier pour aller m’etablir dans le pays que vous et Mr. Jefferson avez eu la bonté de me conseiller, j’ai eté forcé, pour quelque tems, de cedder aux obstacles qui sy sont presentes.
Permettez moi, Monsieur de vous presenter ici l’assurance des sentiments Les plus respectueux avec lesquels j’ai l’honneur d’être, Monsieur Votre très humble et très obeissant serviteur
P. De Rieux
  
Condensed Translation
Hopes JM will excuse the liberty he takes of enclosing a packet of letters to be forwarded to Skipwith. Expresses gratitude for the trouble JM took in forwarding two letters sent from France for him and will be greatly obliged if JM continues the favor. Explains that the situation in which he has found his family and business has not yet permitted him to leave Greenbrier County to establish himself in the region that JM and Jefferson recommended. Has been forced for the time being to cede to the obstacles that have presented themselves.
